DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022, has been entered.  Withdrawn claims 34 and 39 have been canceled.  Claims 1-6, 9-13, 36-38, 40-43, 45, and 48 are pending, claims 3-5, 9-13, 36-38, 40-43, 45, and 48 are withdrawn for being directed to non-elected inventions.  Claims 1, 2, and 6 are examined in this Office Action.

Objections and Rejections That Are Withdrawn

The rejections of claims 1, 2, and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness are withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claims 1, 2, and 6 under 35 U.S.C. 103 as being obvious over Yusibov et al. in view of Fraser et al. is withdrawn in light of the Applicant’s amendments to the claims.

Claim Interpretation
	Claim 2, in part “a)” requires an inducer for “an inducible promoter” and it does not expressly state that the inducer acts to induce the inducible promoter recited in claim 1; however, the claim is interpreted to require that the inducer acts to induce the inducible promoter from claim 1.  This is in light of claim 1 requiring that the inducer is “for the inducible promoter” and in light of the specification and common sense.  It would not be reasonable to interpret the claim to encompass germinating in the presence of an inducer that is not for the inducible promoter that is present in the seeds.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Obviousness of Co-expressing Globin and Biosynthetic Polypeptide 
Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being obvious over Mattoon et al. (US Patent No. 5,824,511; issued on Oct. 20, 1998) in view of Yusibov et al. (US Patent No. 7,692,063; issued on April 6, 2010), and further in view of Fraser et al. (WO 2015/038796; published on Mar. 19, 2015). The Applicant’s arguments in the response received on May 2, 2022, have been fully considered but were not found to be persuasive.
The claims are directed to a method of recombinantly producing a member of the globin family in a contained system, the method comprising: germinating a plurality of transgenic seeds in the contained system to produce a plurality of seedlings or plants, wherein each transgenic seed comprises a nucleic acid construct, the nucleic acid construct comprising an inducible promoter operably linked to (i) a nucleic acid encoding the member of the globin family and (ii) a nucleic acid encoding a polypeptide in a biosynthesis pathway of heme; and isolating the member of the globin family from the plurality of seedlings or plants; including either contacting the seedlings or plants with an inducer for the inducible promoter (claim 1) or germinating in the presence of an inducer for an inducible promoter (claim 2); and including processing the plurality of seedling or plants and purifying the member of the globin family from the processed seedlings or plants using grinders, hammer mills, shredders, chippers, a screwpress, or high pressure homogenization (claim 6).
Mattoon et al teach the coordinated expression in a host cell of a rate-limiting enzyme involved in heme biosynthesis and a heme-binding agent, such as an apoprotein (see column 2 and claim 1).  They teach that production in yeast strains has proven difficult due to the lack of simultaneously abundant amounts of both apoproteins and heme (see column 1).  They teach that efficient industrial production of hemoproteins requires appropriate ratios of heme and apoproteins being simultaneously produced in a host cell (see column 3).
Mattoon et al teach the use of either inducible or constitutive promoters (see column 2).  Mattoon et al teach a vector comprising a HEM2 expression cassette (a heme biosynthetic enzyme) and further including genes encoding heme binding agents such as globin, catalase T, hemoglobin, myoglobin, and various cytochromes (see column 2). A vector is a type of DNA construct.  They teach that the choice of vector will depend on the host cell into which it is to be introduced and can be extra chromosomal or could be integrated into the host cell genome (see paragraph bridging columns 4-5). They suggest that both the nucleic acid sequence encoding the enzyme as well as the heme-binding agent can be present on one expression vector (see column 5, lines 43-45).
Mattoon et al do not teach the use of seeds, seedlings, or plants as hosts, nor do they teach germinating seedlings in a contained system, nor do they teach the use of grinders, hammer mills, shredders, chippers, a screwpress, or high pressure homogenization.
Yusibov et al teach methods of producing polypeptides in sprout systems (see entire document). They teach that many therapeutic proteins have been produced in heterologous expression systems such as Escherichia coli, Bacillus subtilis, yeast, fungi, insect cells, animal cells, and transgenic animals (see column 1).  They teach that multiple difficulties with such systems have led researchers to examine plants as new hosts for the large-scale production of proteins and peptides with the expectation of reduced cost (see paragraph bridging columns 1 and 2). They provide their system as a controlled regulatable system for producing pharmaceutical proteins in plants that decreases the amount of intercellular degradation of the expressed protein upon harvest (see lines 54-57 in column 2).
They teach and claim a method for producing a pharmaceutically active protein in sprouted seedlings by growing the seedlings in a contained regulatable environment (see claim 1).  They teach genetically engineered seeds that contain a transgene encoding a pharmaceutical peptide or protein of interest that are grown to the sprouted seedling stage in a contained, regulatable environment (see column 10, lines 9-13).  Yusibov et al expressly state that the expression of the protein is preferably controlled by an exogenously inducible promoter, and they suggest heat-shock-inducible, light-inducible, developmentally-induced, and chemically-inducible as choices (see column 10).  They suggest that a chemical inducer could be simply misted or sprayed onto the seed, embryo, or seedling to induce expression of the transgene (see column 10 lines 46-50). They teach the use of the HSP18.2 promoter which is nearly inactive unless the plants are challenged by heat shock (see column 31 lines 29-32), and they specifically reduce to practice exposing the plants to heat shock at 24o C to induce the HSP18.2 promoter and extracting the desired protein for analysis by immunoblotting (see column 33, last paragraph). Yusibov reduces to practice disruption of the seedlings by vigorous blending or grinding followed by centrifugation (see column 27, lines 64-67).
Fraser et al teach a method of producing a heme-containing polypeptide by growing it recombinantly in a plant, including wherein the heme-containing polypeptide is a member of the globin family (see claims 27-29).  They teach recovering an purifying the recombinant polypeptide (see page 59). Fraser et al successfully produce heme-containing polypeptides in plant cells (see working examples, pages 95-96).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to co-express an enzyme involved in heme biosynthesis along with a heme-binding protein as taught by Mattoon et al in the germinating seed system taught by Yusibov et al. Yusibov et al clearly suggests that their plant host system would be expected to reduce the cost (see paragraph bridging columns 1 and 2). Because Yusibov et al clearly suggest that their system could be used to produce any protein of interest, and in particular pharmaceutical proteins, their system would have been any obvious choice for any practitioner seeking to produce a recombinant protein such as the heme-containing proteins and heme-biosynthetic enzymes taught by Mattoon et al.  
With regard to germinating the seeds in the presence of an inducer, Yusibov et al suggest spraying the inducer on seeds, embryos, or seedlings, and if one were to spray the inducer on seeds, then the inducer would be present during germination of those seeds, therefore, this is an obvious variation over the teaching of Yusibov et al.  Given the success of Yusibov in growing test proteins with their system (see column 33 and Figure 6), one would have had an expectation of success in growing any protein of interest, such as a globin family member, and given the teachings of Mattoon et al it would have been obvious to co-express a heme-biosynthetic enzyme to provide sufficient heme to go along with the apoprotein.  Fraser et al provide additional expectation of success by showing successful production of recombinant heme proteins in plant cells.

The Applicant argues that neither Mattoon nor Yusibov provides any insight as to whether a member of the globin family and a polypeptide in a biosynthesis pathway of heme would be produced in transgenic seedlings, and they do not provide an expectation of success.  The Applicant also argues that Mattoon lists a variety of host cells but is silent as to plant cells.  This is not persuasive, however, because Fraser shows a clear example of success in producing recombinant heme-containing protein in plant cells, and both Yusibov and Fraser are directed to expression of recombinant proteins in plants which cures the deficiency found in Mattoon.

Summary

	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662